Citation Nr: 1641812	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  00-16 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome of the right knee, to include as secondary to service-connected right ankle, lumbar spine, and left knee disorders.

2.  Entitlement to increased ratings for degenerative joint disease of the right ankle, evaluated as 10 percent disabling prior to September 23, 2005, and as 20 percent disabling thereafter.

3.  Entitlement to an initial evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an effective date prior to July 15, 1998, for the grant of service connection for degenerative disc disease of the lumbar spine.  

5.  Entitlement to a rating in excess of 10 percent for right ankle scar.

6.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 1999 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The June 1999 decision denied service connection for disabilities of the right knee and low back; it also denied an increased rating for degenerative joint disease of the right ankle, evaluated as 10 percent disabling.  A May 2010 rating decision granted service connection for degenerative disc disease of the lumbar spine and awarded a 40 percent evaluation effective July 15, 1998.  The Veteran appealed the disability rating assigned and the effective date assigned for the grant of service connection.

The Veteran's service-connected lumbar spine disability contemplates disc space narrowing and in an October 2012 rating decision, a separate 10 percent evaluation was awarded for secondary radiculopathy of the lower right extremity.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5343.  Therefore, the disability rating assigned to the Veteran's radiculopathy of the lower right extremity is part of the claim for an increased rating for a low back disability and is properly before the Board.  Similarly, the rating assigned for right ankle scar granted a separate 10 percent evaluation in October 2012,  is also properly before the Board because is it part of the Veteran's increased-rating claim for his right ankle disability.

The Veteran has filed a VA Form 9 in November 2015 appealing the 11 issues listed in a September 2015 statement of the case.  The Board has not taken jurisdiction of these matters at this time because the Veteran requested a hearing on these issues.   


FINDINGS OF FACT

1.  The Veteran filed a February 1984 claim seeking service connection for back disorder, which the RO denied in an unappealed August 1984 rating decision; the Veteran received actual notice of the denial on March 13, 1985.

2.  On July 15, 1998, the Veteran submitted a claim for back disorder; in May 2010, the RO granted service connection for degenerative disc disease of the lumbar spine, effective July 15, 1998.

3.  Prior to July 15, 1998, there were no pending claims or appeals for service-connected back disorder.  



CONCLUSION OF LAW

The criteria of entitlement to an effective date prior to July 15, 1998, for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran argues that an earlier effective date is warranted for his service-connected degenerative disc disease of the lumbar spine because he had filed an earlier claim and appealed the prior denial.  In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  When a grant of service connection stems from a reopened claim based on new and material evidence, the effective date will be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  When a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008).

Service connection was granted for degenerative disc disease of the lumbar spine in a May 2010 rating decision, with an effective date of July 15, 1998.  The Veteran had previously filed a February 1984 claim for back disorder, which was denied in an August 1984 rating decision.  An October 2011 statement of the case stated that the Veteran received notice of the August 1984 decision "on or about August 22, 1984."  Although the Board has been unable to verify this August 22, 1984 notice, the Board finds the Veteran received actual notice of the August 1984 decision on March 13, 1985, when the RO sent him a copy of the August 1984 decision at his request.  See Sellers v. Shinseki, 25 Vet. App. 265, 277 (2012) ("[D]efects of decisional notice are cured when the record demonstrates that the claimant and his representative actually received notice of the decision.").  The Veteran testified at a February 2011 hearing before the RO that he filed his claim in 1984 and "[has not] stopped fighting it ever since."  However, there is no record in the file that he filed a notice of disagreement before March 13, 1986, nor were additional relevant records received.  38 C.F.R. § 3.156(b) (2015).  The Board therefore finds that the August 1984 decision was not appealed and is final.  38 U.S.C.A. § 7105 (2015).

The Veteran has also argued that he filed additional claims for his back disorder.  At the February 2011 hearing before the RO, the Veteran testified that he filed a claim for his back and right hip conditions in 1986; at the December 2015 Board hearing he testified that that he filed a claim for his back disorder in 1994 or earlier.  The claims file contains several disability claims submitted by the Veteran following the August 1984 rating decision, but those claims did not include his back disorder as an issue until he filed the July 15, 1998 claim.  Because the July 15, 1998 claim is the earliest claim to reopen the issue of the Veteran's back disorder, its date is the earliest effective date that may be assigned and the Veteran's claim for an effective date prior to July 15, 1998, must be denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

An effective date prior to July 15, 1998, for the grant of service connection for degenerative disc disease of the lumbar spine is denied.


REMAND

Remand is necessary to request Office of Personnel Management (OPM) records, obtain VA Medical Center (VAMC) records, and schedule additional VA medical examinations.  The Veteran testified at the December 2015 hearing that he was placed on disability by the US Postal Service (his employer) effective July 17, 2015.  He further testified that this disability decision was granted due to his right ankle and both knees.  Records related to this disability determination are not associated with the claims file and the RO should obtain them from the OPM or the appropriate facility.  See 38 U.S.C.A. § 5103A(b) (West 2015).  

In addition, the RO must request VAMC records.  An August 2011 VA letter indicates that the RO received medical records dated November 28, 1990, through April 10, 1995, that are not currently associated with the Veteran's electronic claims file.  The Veteran also testified at the February 2011 hearing before the RO that he received VA treatment in Newark, New Jersey.  The RO sent record requests to the Newark outpatient clinic and Lyons VAMC in April 2011 but it is not clear whether a response was received.  Thus, the East Orange records must be included in the Veteran's file on remand and the RO must determine whether the Newark clinic and Lyons VAMC have applicable records.  See 38 U.S.C.A. § 5103A(b) (West 2015).  

Furthermore, VA must provide additional VA examinations on remand.  For the lumbar spine and right ankle disabilities, examinations are necessary to determine whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Moreover, VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2015).  Because the previously provided VA examinations do not meet these requirements, VA must provide additional examinations.

A VA examination is also necessary for the right knee service-connection claim to determine whether secondary service connection is warranted.  The May 2012 examination found that the Veteran's right knee disorder was not secondary to his right ankle condition.  The Veteran testified at an April 2008 hearing before the Board that his right knee disorder is secondary to his service-connected lumbar spine and left knee disorder, as well as the right ankle disorder.

Accordingly, the case is remanded for the following action:
1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records or a response that records do not exist are not received. 

Regardless of the Veteran's response, the RO must obtain records from November 1990 to April 1995 from the East Orange VAMC and request records from 1984 to present from the Newark outpatient clinic and Lyons VAMC. 

The RO must also contact OPM and/or any other appropriate facility to obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  Following the completion of the above, the Veteran must be afforded a VA medical examination for his right ankle, lumbar spine, and right knee disorders.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

a)  For the Veteran's right ankle, the examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right ankle condition 

The examiner must also determine the current severity of the scar(s) associated with the Veteran's service-connected right ankle condition.  

b)  For the Veteran's lumbar spine, the examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, it must be explained why that is so.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected lumbar spine condition.  

The examiner must also address whether there are any associated objective neurological abnormalities.  The examiner must specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes and the frequency and total duration of such episodes over the course of the past 12 months.

c)  For the Veteran's right knee, the examiner must determine whether any previously or currently diagnosed right knee disorder is proximately due to or aggravated by any of the Veteran's service-connected disabilities, to include his right ankle, lumbar spine, and left knee disorder.  The specific evidence upon which the opinion is based must be indicated. 

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


